Citation Nr: 1428472	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension.

2.  Entitlement to a disability rating in excess of 50 percent for diabetic retinopathy with constricted fields of vision.

3.  Entitlement to a disability rating in excess of 20 percent for diabetic retinopathy with decreased visual acuity.

4.  Entitlement to a compensable disability rating for diabetic retinopathy with diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Subsequent to issuance of the last Supplemental Statement of the Case in July 2011, the Veteran submitted additional medical evidence.  At the June 2012 hearing, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes Mellitus

During his June 2012 Board hearing, the Veteran testified that he had been hospitalized eight times at Rockville Hospital during the prior two years due to complications from his diabetes.  Additionally, within the Veteran's newly submitted treatment records, the Veteran handwrote that he had been hospitalized four times during the prior year.  He included two sets of discharge instructions and indicated that other records from Rockville Hospital detailing his hospitalizations were available.

The claims file does not reflect that records for the Veteran have been requested from Rockville Hospital.  These records are particularly important in the present case, as episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year are among the criteria necessary to substantiate ratings of 60 and 100 percent for diabetes mellitus under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2013).  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, after obtaining any necessary authorization from the Veteran, the relevant records from Rockville Hospital should be obtained and associated with the claims file.

Additionally, the Board notes that the Veteran was last given a VA diabetes compensation and pension examination in August 2010.  The Veteran's present assertions regarding experiencing multiple hospitalizations suggest that the symptoms due to the Veteran's diabetes have increased in severity since his prior VA examination for rating purposes, and thus, he should be afforded another VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Diabetic Retinopathy with Constricted Fields of Vision, Decreased Visual Acuity, and Diplopia

The Veteran last underwent VA eye compensation and pension examination in May 2010.  During his June 2012 Board hearing, the Veteran mentioned that he had undergone cataract surgery shortly before that VA examination, and he had not fully recuperated from that surgery by the time of the examination.  The medical evidence of record reflects that the Veteran underwent cataract surgery on May 5, 2010, and he had his VA eye examination on May 21, 2010.

Indeed, within the November 2010 RO decision on appeal, the Veteran was told that "[s]ince there is a possibility of improvement after you recuperate from your recent cataract removal surgery, we will schedule a future review examination."  It does not appear that this examination has taken place.  Thus, on remand, he should be afforded a new VA eye examination.  See id.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain any additional VA and non-VA treatment records identified by the Veteran, to specifically include the records of the Veteran's hospitalizations at Rockville Hospital.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Then, afford the Veteran with an ophthalmological examination by an appropriate physician to determine the severity of his service connected diabetic retinopathy with constricted fields of vision, decreased visual acuity, and diplopia.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should report all current manifestations of the Veteran's diabetic retinopathy. 

It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria. 

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.

The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the claims file.  The examiner should also provide VA with the Veteran's visual field at each of the 8 principal meridians measured in degrees (i.e., temporally (i.e., at 0 degrees); down temporally (i.e., at 315 degrees); down (270 degrees); down nasally (i.e., at 225 degrees); nasally (i.e., at 180 degrees); up nasally (i.e., at 135 degrees); up (i.e., at 90 degrees); and up temporally (i.e., at 45 degrees).  See 38 C.F.R. § 4.76a, Table III (2013).

In addition, the examiner should specifically determine (1) whether the Veteran has diplopia in one or both eyes, and (2) for each eye, whether diplopia extends beyond more than one quadrant or range of degrees, and whether diplopia is in two separate areas of the same eye.  The examiner should also indicate to what degree, if any, the Veteran suffers from diplopia for central, down, lateral and up vision.

If diplopia is not shown upon testing, or if current diplopia findings are shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, these differences should be made clear and explained to the extent possible. 

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder. 

4.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for increased rating based on a de novo review of the record.  In connection with the claims for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



